
	
		I
		111th CONGRESS
		2d Session
		H. R. 6381
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Sablan (for
			 himself, Mr. Gutierrez,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Faleomavaega, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To clarify the application of certain Federal laws
		  relating to elections to American Samoa, the Commonwealth of the Northern
		  Mariana Islands, Guam, and the United States Virgin Islands.
	
	
		1.Clarification of application
			 of federal election laws to certain jurisdictions
			(a)Federal Election
			 Campaign Act of 1971Section
			 301(12) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(12)) is
			 amended by striking or a territory or possession of the United
			 States and inserting American Samoa, the Commonwealth of the
			 Northern Mariana Islands, Guam, or the United States Virgin
			 Islands.
			(b)Criminal
			 penalties
				(1)Intimidation of
			 votersSection 594 of title
			 18, United States Code, is amended by striking Delegate from the
			 District of Columbia, or Resident Commissioner, and inserting or
			 Delegate or Resident Commissioner to the Congress.
				(2)Interference by
			 government employeesSection
			 595 of title 18, United States Code, is amended by striking Delegate
			 from the District of Columbia, or Resident Commissioner, and inserting
			 or Delegate or Resident Commissioner to the Congress.
				(3)Voting by
			 aliensSection 611(a) of
			 title 18, United States Code, is amended by striking Delegate from the
			 District of Columbia, or Resident Commissioner, and inserting or
			 Delegate or Resident Commissioner to the Congress.
				(c)Voting Rights
			 Act of 1965Section 11 of the Voting Rights Act of 1965 (42
			 U.S.C. 1973i) is amended by striking Delegate from the District of
			 Columbia, Guam, or the Virgin Islands, or Resident Commissioner of the
			 Commonwealth of Puerto Rico each place it appears in subsections (c)
			 and (e)(2) and inserting or Delegate or Resident Commissioner to the
			 Congress.
			
